MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),                              Sep 14 2016, 9:30 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
court except for the purpose of establishing                              and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                       Gregory F. Zoeller
Kokomo, Indiana                                          Attorney General

                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Mitchell Maddox,                                         September 14, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A02-1605-CR-1124
        v.                                               Appeal from the Howard Circuit
                                                         Court
State of Indiana,                                        The Honorable Lynn Murray,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         34C01-1409-F5-196



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 34A02-1605-CR-1124 | September 14, 2016    Page 1 of 6
                                          Case Summary
      Mitchell Maddox pled guilty to Level 5 felony carrying a handgun without a

      license, and in exchange the State dismissed numerous felony and

      misdemeanor charges. The trial court sentenced him to five years, with one

      year suspended to probation. Maddox now appeals, arguing that his sentence is

      inappropriate. Because Maddox has failed to persuade us that his sentence is

      inappropriate, we affirm.



                            Facts and Procedural History
[1]   In September 2014—two months after being released from the Indiana

      Department of Correction—twenty-two-year-old Maddox was charged with

      Level 5 felony carrying a handgun without a license (based on a previous felony

      conviction within fifteen years), Level 5 felony obliterating identifying marks on

      a handgun, Level 6 felony auto theft, Level 6 felony possession of a narcotic

      drug, and Level 6 felony possession of a syringe in Cause No. 34C01-1409-F5-

      196 (“F5-196”).

[2]   Less than a month later, in October 2014, Maddox was charged with Class A

      misdemeanor resisting law enforcement, Class B misdemeanor leaving the




      Court of Appeals of Indiana | Memorandum Decision 34A02-1605-CR-1124 | September 14, 2016   Page 2 of 6
      scene of an accident, and Class B misdemeanor public intoxication in Cause

      No. 34C01-1410-CM-215 (“CM-215”).1

[3]   Then, in May 2015, Maddox was charged with Class A misdemeanor

      possession of marijuana in Cause No. 34C01-1505-CM-59 (“CM-59”). The

      following month, Maddox was charged with Level 2 felony dealing in a

      narcotic drug in a fourth case.2

[4]   In January 2016, Maddox and the State entered into a plea agreement.

      Specifically, Maddox agreed to plead guilty in F5-196 to Level 5 felony carrying

      a handgun without a license. Appellant’s App. p. 64. In exchange, the State

      agreed to dismiss the other charges in that cause number as well as the

      misdemeanor charges in CM-215 and CM-59. Tr. p. 4-5; Appellant’s App. p.

      66. The plea agreement did not address the Level 2 felony dealing charge. Tr.

      p. 5. In addition, the parties agreed that “the sentence [would] not exceed five

      (5) years.” Appellant’s App. p. 64. The trial court accepted the plea agreement,

      entered judgment of conviction for the Level 5 felony, dismissed the remaining

      charges in F5-196 and cause numbers CM-215 and CM-59, and set the case for

      sentencing.




      1
        The State cites page 126 of the Appellant’s Appendix (which is part of Maddox’s PSI) for this information,
      but this page is missing from the appendix on file with this Court. Because Maddox does not dispute this
      information, see Tr. p. 20 (defense counsel noting only one correction to be made to PSI), we take it to be
      true.
      2
          The State also cites page 126 for both of these cases.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1605-CR-1124 | September 14, 2016         Page 3 of 6
[5]   Following the sentencing hearing, the trial court identified Maddox’s guilty plea

      as a mitigator but gave it “basically no weight” because of the “considerable

      benefits” he received in the number of dismissed charges. Tr. p. 24. The trial

      court found “significant” aggravators: (1) Maddox had a criminal history

      despite being “a fairly young man”; (2) he had multiple probation violations,

      including refusing to complete alcohol and drug treatment; and (3) he

      committed several crimes after his arrest in this case. Id. at 24-26. The trial

      court sentenced Maddox to five years, with one year suspended to supervised

      probation.

[6]   Maddox now appeals his sentence.



                                 Discussion and Decision
[7]   Maddox contends that his five-year sentence with one year suspended to

      supervised probation is inappropriate and should be revised to “five (5) years,

      with one (1) or two (2) years incarceration and the remainder suspended to

      supervised probation.” Appellant’s Br. p. 8.

[8]   Indiana Appellate Rule 7(B) provides that we may revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, we find that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender. Because sentencing is a highly case-sensitive endeavor, it is

      generally a decision that is best made at the trial-court level. Gibson v. State, 43
N.E.3d 231, 241 (Ind. 2015) (citing Saylor v. State, 808 N.E.2d 646, 649 (Ind.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1605-CR-1124 | September 14, 2016   Page 4 of 6
       2004)). When reviewing the appropriateness of a sentence under Rule 7(B), we

       may consider all aspects of the penal consequences imposed by the trial court in

       sentencing the defendant, including whether a portion of the sentence was

       suspended. Weedman v. State, 21 N.E.3d 873, 894 (Ind. Ct. App. 2014), trans.

       denied. It is the defendant’s burden on appeal to persuade us that his sentence is

       inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[9]    A person who commits a Level 5 felony shall be imprisoned for a fixed term of

       between one and six years, with the advisory sentence being three years. Ind.

       Code § 35-50-2-6(b). Here, Maddox’s plea agreement provided that his

       sentence would not exceed five years, and the trial court sentenced him to five

       years with one year suspended to probation.

[10]   Maddox claims that there is nothing violent about the nature of the offense

       because “[c]arrying a handgun is not a violent act.” Appellant’s Br. p. 7. Even

       if that is true in this case, it is Maddox’s character that convinces us that his

       five-year sentence with one year suspended is appropriate. As even Maddox

       concedes, “he is willing to knowingly commit a crime” and “has trouble

       following rules of probation.” Id. Indeed, after his arrest for carrying a

       handgun without a license (which occurred a mere two months after his release

       from the DOC), Maddox was arrested for five offenses under three separate

       cause numbers—two of which were dismissed by the plea agreement in this

       case. In addition, Maddox has failed to take advantage of the opportunities

       that the courts have given him before by violating his probation multiple times.

       Maddox has failed to persuade us that his sentence is inappropriate.

       Court of Appeals of Indiana | Memorandum Decision 34A02-1605-CR-1124 | September 14, 2016   Page 5 of 6
[11]   Affirmed.

       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1605-CR-1124 | September 14, 2016   Page 6 of 6